Citation Nr: 1642873	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in monthly nonservice connected disability pension benefit for the year 2011.

2.  Whether the Veteran's claimed unreimbursable medical expenses for the year 2012 were timely filed for the purposes of receiving an adjustment to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from administrative decisions dated in October 2012 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2016, the Veteran testified during a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veteran was notified that the Judge that conducted the March 2016 Board hearing was no longer employed by the Board in an August 2016 letter.  The Veteran informed the Board in August 2016 that he did not wish to appear at another Board hearing and to consider his appeal on the evidence of record.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the March 2016 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to an increase in monthly nonservice connected disability pension benefit for the year 2011.

2.  In May 2012 and December 2013, the RO received the Veteran's VA Form 21-8416, Medical Expense Report, where the Veteran was requesting an increase in his nonservice-connected pension benefits for the year 2012 based on unreimbursable medical expenses during that year.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increase in monthly nonservice connected disability pension benefit for the year 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The Veteran's claim for an increase in nonservice-connected pension benefits for the year 2012 based upon unreimbursable medical expenses during that year was timely filed.  38 U.S.C.A. § 1503, 1521 (West 2014); 38 C.F.R. § 3.272, 3.660(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in March 2016 that he wished to withdraw the claim for increase in monthly nonservice-connected disability pension benefits for the year 2011.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as this issue is concerned.


II.  Procedural Issue

A letter dated in May 2014 from the RO informed the Veteran they received his Medical Expense Report in May 2012, however, action could not be taken on the claim because the Medical Expense Report was not complete.  The RO noted that unfortunately the time limit to submit medical expenses for 2012 expired on December 31, 2013.  The Veteran indicated a disagreement with this decision in a May 2014 letter.  Unfortunately, instead of providing the Veteran with a statement of the case, the RO included this appeal in a June 2016 supplemental statement of the case as part of the Veteran's appeal for an increase in monthly nonservice connected disability pension benefit for the year 2011.  The Veteran submitted a response to the supplemental statement of the case in July 2015 that can be reasonably construed as a timely substantive appeal.  Thereafter, the Veteran was provided with a Board hearing in March 2016 that included the issue of whether the claimed unreimbursable medical expenses for the year 2012 were timely filed for the purposes of receiving an adjustment to nonservice-connected pension benefits.  In light of the foregoing, the Board finds that the issue of whether the Veteran's claimed unreimbursable medical expenses for the year 2012 were timely filed for the purposes of receiving an adjustment to nonservice-connected pension benefits is properly before the Board.  See Archbold v. Brown, 9 Vet. App. 124 (1996) (the issuance of a statement of the case is not an absolute requirement for the acceptance of a Substantive Appeal).

III.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


IV.  Criteria and Analysis

The Veteran contends that he timely filed his 2012 Medical Expense Report in December 2013 that included all of the requested information that was indicated to be missing or unclear in the May 2014 letter and he is entitled to an increased pension rate for the year 2012 due to unreimbursed medical expenses.  See July 2014 letter.

Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2015).  Pension benefits are paid at the MAPR reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3), 3.23. 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Under 38 C.F.R. § 3.272, examples of income that shall be excluded from countable income for the purpose of determining entitlement to improved pension include reimbursement but are not limited to: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR). 

Specifically, regulations provide that any unreimbursed amounts which have been paid within the 12-month annualization period for medical expenses, regardless of when the indebtedness was incurred, will be excluded from the amount of an individual's annual income.  Unreimbursed medical expenses will be excluded from a veteran's income when all of the following requirements are met: (i) they were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable MAPR or rates for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(1).

If a VA pension recipient submits an improved pension eligibility verification report (EVR) each year within an annual reporting period established by VA, certain unreimbursed medical expenses may be excluded from the annual income reported by the recipient and used by VA to calculate or adjust the amount of pension received.  Consequently, a veteran's submission of an EVR may result in a retroactive upward adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521 (West 2014); 38 C.F.R. § 3.272 (g)(1) (2014); Conary v. Derwinski, 3 Vet. App. 109 (1992).

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660 (a)(1) (2015).  Pursuant to 38 C.F.R. § 3.660 (b)(1) (2015), where pension payments were made at a lower rate because of anticipated income, pension compensation may be increased in accordance with the facts found but not earlier than the beginning of the appropriate 12-month annualization period if satisfactory evidence is received within the same or next calendar year.

The evidence of record shows that the RO received a completed VA Form 21-8416, Medical Expense Report, in May 2012.  The Veteran noted that this was a report for medical expenses for the period from January 1, 2012 through December 31, 2012.  In the itemization of medical expenses the Veteran report that the purpose was for Medicaid, the amount paid by the Veteran was $84,792.86, it was paid in April 2012, the name of the provider was Florida Medicaid, and it was paid for the Veteran.  He included a State of Florida Agency for Health Care Administration Release and Satisfaction of Lien noting full payment of all amounts claimed by the lien.  The State of Florida Agency for Health Care Administration Release indicated receipt of the payment in the amount of $84,792.86 from the Veteran as a result of care and treatment rendered to the Veteran for injuries sustained in May 2009.  Thereafter, the claims file shows that the Veteran called the RO in October 2013 about the medical expenses he submitted in 2012.  There was notation in the October 2013 Report of General Information form that no claim was opened and that there is a VA Form 21-8416 in Virtual VA with a receipt dated of May 2012 and to adjust the benefit as needed. 

The Veteran sent a letter in December 2013 in response to a December 2013 letter informing him that they were working on his notice of disagreement regarding his 2011 Medical Expense Report.  He noted that he did not want his 2011 appeal to be mixed up with his 2012 Medical Expense Report.  The Veteran asserted that he submitted his 2012 Medical Expense Report in May 2012 with supporting documents.  He explained that he talked to the VA about this numerous times and he was told that the documents were scanned into the system, but for some reason no one opened a claim on the 2012 Medical Expense Report.  He enclosed another completed 2012 Medical Expense Report.  He added a notation to the Medical Expense Report that this was sent in May 2012 and this is a second request from VA.  He reported that the medical facility to which he traveled was Medicaid to State of Florida Orange Regional Medical Center (ORMC).  The Veteran included that the amount paid by the Veteran was $84,792.86 in April 2012 and it was paid for the Veteran.  On the back of the form, the Veteran indicated that the medical expense was for Medicaid in the amount of $84,792.36 paid in April 2012.  The name of the provider was Orange Regional Medical Center and in the section for who paid the Veteran noted "self."  

The RO sent a letter to the Veteran in May 2014 informing the Veteran that they received his VA Form 21-8416, Medical Expense Report, on May 7, 2012.  The RO informed the Veteran that they could not take action on the claim at this time as the Medical Expense Report was incomplete as it was not clear as to the nature or purpose of the expense and if he actually paid the expense and was not reimbursed.  The letter went on to state that before the RO can adjust his medical expenses; the RO needs the Veteran to fully complete the enclosed VA Form 21P-8416, Medical Expense Report.  Unfortunately, the time limit to submit medical expenses for 2012 expired on December 31, 2013.  In response, the Veteran sent a letter to the RO in May 2014 indicating a disagreement that he did not submit a timely Medical Expense Report for the year 2012.  The Veteran also asserted in the July 2014 letter that all the necessary information was provided in the December 2013 Report of Medical Expenses and the information could also be gleaned from the letter from his attorney and the Lien Release from ACS Recovery who handles Medicaid that he submitted with the May 2012 Medical Expense Report.

The Board finds that the Veteran timely provided the required medical expense information to the RO in May 2012 and December 2013 pursuant to 38 C.F.R. § 3.660.  The record clearly indicates that the Veteran submitted the information in a timely manner and prior to December 31, 2013.  Instead of immediately responding to the appellant's submission (prior to December 31, 2013), the RO did not contact the Veteran until May 2014, two years after the Veteran submitted the original Medical Expense Report for the year 2012.  Although the RO determined that clarification was necessary with respect to the May 2012 Medical Expense Report, the information was in the RO's possession in the 2012 Medical Expense Report submitted in December 2013, as well as, in the supporting documents that the Veteran submitted in May 2012 and December 2013.  In light of the foregoing, the Board concludes that the Veteran's claimed medical expenses for the year 2012 was timely filed for the purposes of receiving an adjustment to nonservice-connected pension benefits.  The RO should therefore address the Veteran's claim for an increased pension rate for the year 2012 due to unreimbursed medical expenses on the merits.

ORDER

The appeal is dismissed as to the issue of entitlement to an increase in monthly nonservice-connected disability pension benefits for the year 2011.

The Veteran's claimed unreimbursable medical expenses for the year 2012 for purposes of receiving an adjustment to nonservice-connected pension benefits were timely filed and the appeal is granted to this extent; the RO should therefore address the Veteran's claim for an increased pension rate for the year 2012 due to unreimbursed medical expenses on the merits.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


